REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
	Figure 1 of the application illustrates the claimed invention.

    PNG
    media_image1.png
    617
    402
    media_image1.png
    Greyscale

Claim 1 recites: A method comprising:
storing a plurality of signaling system 7 (SS7) messages that are not labeled as anomalous, 
wherein each SS7 message of said plurality of SS7 messages contains an operation code;
storing, for each SS7 message of said plurality of SS7 messages, said operation code of said SS7 message into a respective feature vector of a plurality of feature vectors that are based on said plurality of SS7 messages that are not labeled as anomalous, wherein said plurality of feature vectors contain a plurality of distinct operation codes;
unsupervised training, based on said plurality of feature vectors that contain said plurality of distinct operation codes and that are based on said plurality of SS7 messages that are not labeled as anomalous, a machine learning (ML) model to detect an anomalous SS7 message.
The prior art made of record: Chu et al. (US 2018/0096261 A1) disclose unsupervised training, based on said plurality of feature vectors that containing said plurality of distinct operation codes and a machine learning (ML) model to generate anomaly labels.

    PNG
    media_image2.png
    303
    995
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    249
    866
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    691
    961
    media_image4.png
    Greyscale

Gottschlich et al. (US 2018/0330253 A1) disclose method to generate an anomaly detection dataset for training a machine learning model to detect real world anomalies.

    PNG
    media_image5.png
    634
    541
    media_image5.png
    Greyscale

The prior art made of record fail to disclose the method as recited in the independent claims 1 and 12.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412